 


110 HR 2527 IH: Enhanced Protection of the Internal Revenue Service and Its Employees Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2527 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mrs. Maloney of New York (for herself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide for enhanced protection of the Internal Revenue Service and employees of the Internal Revenue Service. 
 
 
1.Short titleThis Act may be cited as the Enhanced Protection of the Internal Revenue Service and Its Employees Act of 2007.  
2.Enhanced protection of the Internal Revenue Service and its employeesSection 8D(k)(1)(C) of the Inspector General Act of 1978 is amended by striking “and the providing of physical security”.   
 
